﻿ On behalf of the Organization of African Unity (OAU) and on behalf of Zambia, I join all other speakers in congratulating you.
Ambassador Florin, on your well-deserved election as President of the General Assembly at its forty-second session. In doing so, I want to assure you of the co-operation of the African member States, and at the same time register our strong appreciation for the work done by your predecessor, Mr. Choudhury, Foreign Minister of Bangladesh.
Further, I congratulate the Secretary-General, Mr. Javier Pérez de Cuellar, on his outstanding and excellent leadership of this Organization. I also feel very honoured to express our special and deep gratitude to him for his presence at and valuable contribution to the twenty-third OAU summit meeting, held at Addis Ababa, Ethiopia, from 27 to 29 July 1987.
I would have preferred to carry a lighter and happier message on behalf of Africa, but that is not so because this session is taking place against the background of a worsening international situation. While the arms race rages on we are today witnessing with increasing frequency and intensity the creation of more hotbeds of tension in the world.
Africa is gravely concerned about this. We therefore hope that this session will help find solutions to some of the numerous problems confronting the world. We firmly believe that this can be done only through collective, concerted effort. That is the basis of our commitment to the United Nations. That is why we are here, sharing our concerns with the rest of the Member States.
A little over a year ago, at its thirteenth special session, the General Assembly unanimously adopted the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. That Programme is a unique framework for co-operation between Africa and the rest of the international community to bring about Africa's economic recovery. Convinced that such a task should begin in earnest and without fail, African Heads of State and Government collectively adopted in 1985 Africa's Priority Programme for Economic Recovery 1986-1990, and pledged to assume primary responsibility in its implementation.
By adopting the United Nations Programme of Action, the international community endorsed Africa's Priority Programme, acknowledged the need to create a more supportive international economic environment, and pledged to make every effort to provide sufficient resources to support African development initiatives. On our side, we committed ourselves to respect, at the national level, the priorities of Africa's Priority Programme, to continue vigorously to pursue appropriate policy reforms and fully to mobilize domestic resources for the successful implementation of the United Nations Programme of Action.
We have made strides during the past months of Africa's Priority Programme in reordering our economic priorities. We have introduced painful economic reforms and adjustments, and stabilization measures, often at tremendous economic and social cost and in the face of serious political risks, which in many a country have threatened the very foundations of social confession and political stability.
All this has been taking place at a time when a number of countries are experiencing continued or re-emerging drought problems and emergency situations, threatening once again to drain and divest scarce national resources that are badly needed for recovery and development.
The recovery and development efforts in the southern African region have been and continue to be frustrated by the racist regime of-South Africa and its- continued policies of aggression and political and economic destabilization. These policies have exacted tremendous financial and human costs and totally undermined peace, stability and security which are the very prerequisites for economic recovery and development.	.
But, in spite of all the formidable difficulties and costs, Africa has demonstrated and continues to demonstrate its unswerving commitment to the United Nations economic recovery Programme. To us Africans the implementation of that Programme has been simply a matter of survival and a challenge to recover and develop; and we are determined to survive and grow.
Regrettably, one cannot but conclude that almost one and a half years after the adoption of the Programme, and despite some limited initiatives here and there, the international community's overall response has fallen far short of the requirements of the Programme. The international community has not lived up to its side of the recovery pact.
Our assessment of the situation is amply supported by the findings in the comprehensive and excellent progress report of the Secretary-General which is before us. This is also the assessment of a large body of distinguished African and non-African policy-makers, experts and representatives of international. United Nations and non-governmental organizations, who met recently in Nigeria at an international conference sponsored by the Economic Commission for Africa (ECA), in co-operation with the Organization of African Unity (OAU) and the African Development Bank. That group of policy-makers, experts and others set out to assess African's chances of recovery and development as embodied in the Abuļa Statement, which is also before this session. Indeed, it is also the assessment of other major international organizations and a number of Western governments.
In addition to the failure of the international community, particularly the States members of the Organisation for Economic Co-operation and Development (OECD) r to respond adequately, the external economic environment has become further aggravated. In one year alone, 1985 to 19B6, Africa lost as much as $US 19 billion in export earnings as a result of the collapse of commodity prices. In 1986 terms of trade deteriorated by 28 per cent and the purchasing power of its exports fell by 3 0 per cent.
The debt and debt-servicing problems have also assumed alarming dimensions. By the end of 1986 Africa's debt had reached $US 200 billion, amounting to 54 per cent of the gross domestic product and almost 440 per cent of export earnings. Debt-service ratios to exports now exceed 50 per cent and are much higher for many countries. The scheduled debt-service payments exceed $US 15 billion. The situation is so critical that many countries have had to stop payment altogether  and a special summit meeting of the Heads of State of OAU, to be held on 30 November and I December 1987, will specifically discuss this problem.
The dramatic fall in export earnings and the huge debt-service payments represent transfers from Africa of precious financial resources which could have been used to engineer economic recovery. The African countries pledged finance of about 63 per cent of the African Priority Programme for Economic Recovery 1986-1990 from domestic sources on the assumption of stable commodity prices, so that the revenue and household income derived there from could in turn be stable and assured. That assumption went with the wind during the very first year after the adoption of the United Nations Programme of Action. Very little, if any, action has been taken by the international community to ameliorate the debilitating effects of the adverse external environment.
No measures are in sight to stabilize export earnings from commodities, which are of major interest to Africa nor have effective mechanisms been put in place to deal with the unmanageable debt and debt-servicing burdens in any meaningful way. Worse still, the anticipated increase in the resource flows to Africa has not materialized. Not only have they not matched the resource outflows from Africa; they have actually stagnated. Standing at $US 10 billion in 1986, total resource flows to Africa in real terms were below the 1985 level. Thus, while Africa lost about $US 34 billion in outward transfers in 1986 alone as a result of the fall in export earnings and of debt-service payments, the net Income resource flows could compensate for only a little more than half of that loss.
It is thus clear that Africa has been losing on all counts, to the extent that one wonders whatever happened to the commitment the international community entered into in the United Nations economic recovery Programme for Africa and to the spirit of co-responsibility and mutuality of interest and why it has not translated itself into concrete actions.
This session should, inter alia, take stock to the extent to which our mutual undertakings have been honoured and spell out what needs to be done during the remaining life span of that Programme, if it is to be successfully implemented.
Although the word "compact" has not been used in the Programme of Action, the new partnership based, as it were, on a mutual commitment and shared responsibility between Africa and the international community is nothing short of a compact for development and progress in Africa, It also symbolizes the restoration of faith in the efficacy of international economic co-operation in support of Africa,
Of course we Africans know only too well that we have to be the masters of our own destiny and that we have to sustain domestic policy reforms, continue the efforts to improve economic management as long as it takes, and also concentrate all the adopted priorities to bring about the necessary change in the structure of our economies, to pursue self-reliant and self-sustaining development and to strengthen economic co-operation and integration in Africa.
Having said that, it is also true - and this needs to be stressed in very clear terms - that these efforts, no matter how relentlessly they are pursued, would be futile without genuine improvement in the external economic environment and without the adequate support of the international community. Unless effective solutions are found for the debt and commodity problems and unless resource flows at levels adequate to compensate for the outward transfer of resources away from Africa and also to allow for a meaningful positive per capita growth rate are ensured, prospects for bringing about recovery and development in Africa will become forever elusive and the continent will forever be a victim of the vagaries and misery of perpetual crisis.
The case for external support to Africa does not primarily rest on moral grounds, as some of us would like to portray it. It does not. The hard evidence clearly shows that a perverse massive transfer of resources out of Africa is currently taking place. These outflows must be stopped and reversed through resource inflows that would also take into account the requirements of growth.
However, one is aware of and grateful for some initiatives by some donor and creditor Governments to provide a variety of debt-relief measures and special assistance programmes. These measures include the rescheduling of official debt through the Paris Club on more generous terms and of private commercial debt through the London Club. Some donor countries have also cancelled other debts in favour of some least developed African countries.
We also welcome the recent decision at the Venice Summit that consideration should be given to the possibility of applying lower interest rates to the existing debts of those African countries that are undertaking adjustment efforts and that agreement should be reached, especially in the Paris Club, on longer repayment and grace periods.
Some initiatives have also been taken by Multilateral institutions to increase the volume of their assistance to Africa. Worthy of mention here are the replenishment of resources from the International Development Agency (IDA) amounting to US$ 12.4 billion and the decision to allocate 45 per cent thereof to sub-Sahara Africa.
Also notable is the recent proposal by the International Monetary Fund (IMF) that the resources available for the restructural adjustment facility be tripled to $9 billion in special drawing rights from 1 January in order to provide special support to poor countries facing extraordinary balance-of-payments problems. However, appreciable as these efforts are, they only represent partial approaches to the problem in hand and do by far fall short of the requirements of Africa.
What is required is a package that includes solutions to the debt and commodity problems and a substantial increase in official development assistance (ODA). Such a package should include the conversion of all debts into grants, a substantial reduction and cutting of interest rates on commercial debts and the consolidation of these debts and the debt-service payments due thereon into long-term loans repayable over 30 to 40 years on concessional terms, allowing for a 10-year period of grace. The resultant debt-servicing requirements must be fully compatible with the capacity to pay of African countries, after fully taking into account the requirements of sustained growth and development.
A solution should be found to the mounting debt of African countries to the IMF and the World Bank. There is now a substantial net outflow of resources from Africa to the IMF. It is estimated that in 1986 the net outflow of resources from Africa to the IMF amounted to over $US 960 million. Such a situation is unsustainable, unjustifiable and illogical. We should ensure that the IMF and the World Bank can reschedule, on a long-term basis, the repayment of the debt owed to it by Africa and the debt-servicing obligations.
The urgent need to deal with the problems of African commodities can hardly be overstressed. The dramatic fall in export earnings and the continuous deterioration of Africa's terms of trade have not only made a mockery of any attempts to increase the volume of exports but also they starved the African economies of a major source of investment funds.
We should translate into specific action the call on the international community in the United Nations Programme of Action for African Economic Recovery and Development 1906-1990
"To deal urgently with commodity issues, taking into account the special interests of the African countries ... and also to increase the capacity of African countries to process, market, distribute and transport their exports", (resolution S-13/2, annex, para. 17(b)(ii))
Support for and the stabilization at reasonably remunerative prices of the earnings from commodities of primary interest to Africa are an important area for specific action. In this regard, the recent proposal by the Economic Commission for Africa (EGA) , which was also taken up by the seventh session of the United Nations Conference on Trade and Development (UNCTAD) to expand donor participation in these matters and systems to include the other Organization for Economic Co-operation and Development (OECD) donor countries deserves special attention. In addition to providing solutions to these problems, the package must ensure the flow of concessional resources to Africa at levels adequate to compensate for any outward transfer of resources as well as to meet the requirements of sustained growth at meaningful levels.
Over and above this, $US 9.1 billion per annum are still needed from external sources to finance Africa's Priority Programme for Economic Recovery 1986-1990. The requirements of the African development programmes, which go beyond the requirements of the Priority Programme, are much larger.
The international community should shoulder its responsibility to face the problems of Africa squarely and provide the kind of lasting solutions that I have just mentioned. The efforts to initiate concrete action have failed to take off, because of the opposition of a few major countries. I appeal to them, in the name of humanity and in the name of international solidarity, to join hands with other countries in the full implementation by the international community of our joint economic recovery Programme for Africa. The problem of the environment is a matter of grave concern to mankind as a whole. We in Africa attach great importance to the urgency of this global issue. It is in that context that we welcome the report of the World Commission on Environment and Development, which was presented to the twenty-third ordinary summit meeting of the OAU. It is worth noting in particular that, while the Commission recognized that pollution largely constitutes a northern or urban problem.
"poverty is the main cause of environmental degradation in many developing countries".
I commend that report to the Assembly, and at the same time I wish to the Chairman of the Commission, the Prime Minister of Norway for it, and also for coming to address our summit meeting in Addis Ababa, the twenty-third session of the Assembly of Heads of State and Government of Africa.
The political situation on the African continent is no better than the economic scene. Western Sahara continues to be an area of conflict. The Organization of African Unity supports the efforts now being made by the United Nations Secretary-General to bring about a cease-fire and a referendum. We call earnestly on both the Saharan Arab Democratic Republic and the Kingdom of Morocco to support the Secretary-General in his efforts. As in the past, the OAU will do all in its power to assist.
The dispute between Libya and Chad has not yet been settled, but we are consulting among ourselves within the framework of the Organization of African Unity in an effort to find a lasting solution to the problem. The ad Hoc Committee, which held its first meeting in Lusaka last month, is continuing its efforts to find a solution to the problem. In this regard, we strongly appeal to the wider international community to refrain from such action as will further complicate the situation.
The volatile and worsening situation in southern Africa, at the root of which is the evil system of apartheid in South Africa, continues to be a matter of grave concern to us. This world body has condemned apartheid and has rightly declared it a crime against humanity. Numerous appeals have been made to the regime in Pretoria to abolish this most cruel system of racial discrimination - but to no avail. Instead, the racist regime has responded by strengthening its repressive machinery and enforcing apartheid with even greater brutality. The racist Pretoria regime has, among other things, refused to lift the state of emergency and has continued to muzzle the press through censorship.
South Africa's aggression against neighbouring independent countries has increased. Furthermore, its destabilization of the front-line States through its sponsorship and control of anti-Government bandits, mercenary-led groups such as the MNR (Mozambique National Resistance) in Mozambique and UNITA (National Union for the Total Independence of Angola) in Angola, has been considerably stepped up. These bandit groups cannot lay any claim to credibility as the representative of the people in these countries - much less to any worthwhile cause. Their hallmarks are murder, plunder and wanton destruction and violence.
Only recently, the South African-sponsored armed bandits added to their macabre record the cold-blooded massacre of hundreds of innocent women, children and old people at Homoine and elsewhere in Mozambique. The banditry of these, groups has caused much loss of life and property and unimaginable suffering and has Left permanent physical and psychological scars on the people of these countries. In Mozambique alone, an alarming number of children die as a result of this banditry. Hundreds of thousands of persons have had to flee from Mozambique and Angola, thus presenting a refugee problem of a magnitude that the region is finding difficult to cope with.
Yet, even as I address the General Assembly, the racist regime's armed forces, supported by the bandits of UNITA, have invaded Angola. Only a few minutes before I came here, I received reliable information that the racist troops in Angola have now actually taken over from their bandits of ÜNITA, because the so-called headquarters of those bandits was about to fall to the Angolan patriotic forces. The South African racist regime's evil forces have now taken over complete control of the war situation in southern Angola. In short, they have actually now invaded Angola themselves. There is no longer any pretence about this. All this is a deliberate campaign to establish Bantustan-type governments in front-line States.
Of course, in the end the racists cannot succeed. But how much bitterness are they building up against themselves in the hearts of all those young people, part of the future of mankind, who are now growing up witnessing this barbaric campaign by a primitive regime in the twentieth century.
South Africa's destabilization of neighbouring countries is meant not only to turn them into Bantustans but also to force them to abandon their support for the struggle against apartheid. What the racist regime in Pretoria simply does not understand is that that struggle is not being waged from outside but is being fought and will be won by the oppressed peoples themselves right inside South Africa.
There appears to be no indication at all of a willingness on the part of the racist regime to dismantle apartheid peacefully. But, as surely as night follows day, apartheid will be destroyed. It is not a question of if but of when and how apartheid will be ended. I want to emphasize that point: it is not a question of if but of when and how apartheid will be ended.
We wish, therefore, to reiterate what has been stated before; In the context of the southern African situation, comprehensive and mandatory sanctions remain the only peaceful way - I might add, comparatively speaking - to end apartheid. Lest it be forgotten, I point out that the world has been warned by the Organization of African Unity and other bodies that failure by the international community to resolve this issue peacefully will result in unimaginable bloodshed and destruction.
South Africa's bogus attempt at reform cannot be tolerated, because, as the farce of a tricameral parliament has shown, apartheid cannot be reformed. Furthermore as the impudence of the May 1986 whites-only elections loudly proclaimed, the racist regime is neither serious nor willing to negotiate the dismantling of apartheid. It is against that background that we should like to repeat our endless appeals to the major Western countries which have sufficient leverage over the racist regime to join the campaign for comprehensive and mandatory sanctions against the apartheid regime.
In the absence of such sanctions, only revolutionary violence by the oppressed majority of South Africa will dismantle apartheid. The racist regime must be pressured to renounce the abominable system of apartheid and the ban on the African National Congress of South Africa (ANC) and other political parties and organizations, lift the state of emergency, release Nelson Mandela and all other political prisoners and proceed to negotiate with the genuine representatives of the oppressed people for a non-racial and democratic government.
Namibia constitutes another tragedy for this Organization and for the international community as a whole. A global consensus exists that South Africa is illegally occupying the Territory of Namibia. The International Court of Justice, the Security Council and, indeed, this Assembly have reaffirmed that global view. A great deal of energy, diplomatic effort and even money have been spent to remove the innumerable obstacles impeding the implementation of the United Nations plan approved In Security Council resolution 43b (1978). The world has anxiously been awaiting the implementation of that resolution. The momentum that existed in 1978 has completely waned in the wave of the impasse created by the linkage of the withdrawal of Cuban troops from Angola with Namibian independence.
The OAU, the Non-Aligned Movement, the United Nations General Assembly itself and the Security Council have always maintained that the issue of linkage is extraneous to the Namibian question. We therefore request the Security Council immediately to face its responsibilities and enable the Secretary-General of the United Nations to proceed with the implementation of Security Council resolution 435 (1978).
The international community has a duty to assist the front-line States and other independent States of the region in order to enable them to withstand South Africa's acts of aggression and destabilization. I also appeal for increased humanitarian assistance to the victims of apartheid, especially those who have been displaced from their homes.
I note with profound dismay that although the principle of peaceful co-existence has been accepted as the foundation of the United Nations, the intense rivalry between the two super-Powers and their respective blocs, which is the major driving force behind the arms race, is a real threat to international peace and security. In a world where millions of people die of hunger and malnutrition every year, how can our conscience allow us to spend over US$ 1000 billion per annum on armaments? What sense is there in our continuing to acquire and perfect more and more nuclear weapons when existing arsenals can destroy the world many times over? How can we live in peace with nuclear weapons, which we cannot manage to keep safe even when we are not using them?
Surely we owe it to ourselves and to posterity - and, indeed, to the millions who have died and continue to die of starvation, malnutrition and disease - to stop the arms race, especially the nuclear arms race, so that we can channel the resources released in that process to more worthwhile and life-supporting purposes. In this regard, we should like to appeal to the two super-Powers, which have a special responsibility seriously and urgently to negotiate with each other an arrangement that will lead to general and complete disarmament.
In that vein, Zambia, and indeed the whole of Africa, welcomes with great relief and joy the recent announcement that the two super-Powers have reached
agreement in principle to abolish all medium- and short-range missiles with a view to concluding an intermediate-range nuclear missile treaty. There is no doubt that the whole of mankind feels justly proud of that achievement at this historic moment. That agreement in principle reflects the patience, responsibility and great foresight that the two super-Powers have shown after long and difficult negotiations. Accordingly, we present our hearty congratulations to President Reagan and General Secretary Mikhail Gorbachev.
We know, however, that much more needs to be done. Much larger nuclear, chemical and conventional stockpiles remain. We therefore call on the United States and the Soviet Union to persist in their efforts to rid this earth of all nuclear and chemical weapons and significantly to reduce conventional armaments, in order to guarantee security for both sides and for the world at large.
The Middle East continues to be an area of conflict. The Palestinian problem remains unresolved and now seriously affects Lebanon and its people. There is, however, a ray of hope - an international conference for peace in the Middle East under the auspices of the United Nations. The OAU supports such a conference and calls on Israel to take full advantage of this historic opportunity to re-establish peace and secure borders for all in the Middle East. But for such a conference adequately to address all the issues of the area, it is imperative that the Palestine Liberation Organization attends as a full participating member. In this way, all the countries and peoples of the Middle East will commit themselves to the outcome of the conference.
The war between Iran and Iraq has entered its eighth year. The cost in human lives and property has been very heavy for both countries. The concentration in the Gulf of forces alien to the region increases the probability that the war may expand beyond the present conflict. That conflict could expand and engulf the neighbouring States, and threaten the flow of oil from that region. The OAU is concerned about the war and about its menacing consequences, we believe that the road forward lies in ending the war. For that reason we welcome the adoption by the United Nations Security Council of its resolution 5УЬ (1987). That resolution may not have fully satisfied the demands of all concerned, but it provides a basis for a meaningful settlement of the problem. It is our understanding that Iraq has already accepted the resolution. We therefore join the international community in calling on Iran to do the same.
The situation in Central America is also a source of worry to us. The peace and stability of that region can be assured only if the countries there are allowed to settle their own problems without external interference. We therefore support - and support fully - the Guatemala agreement recently signed by the five Presidents of the area. It is our hope that this will provide a basis for the settlement of all the outstanding issues.
There are other areas of tension. I am referring here to Afghanistan, Cyprus, Kampuchea and the Korean peninsula. In all these areas the introduction of foreign troops has made it difficult for the people of those countries to establish peace for themselves without outside interference. We join with the rest of humanity in demanding that those countries be given the opportunity to determine their own future.
The United Nations remains the most important multilateral institution for resolving international conflicts. It affords debate across ideologies and other human prejudices. It is a uniting factor. It must be preserved.
